4 Mich. App. 278 (1966)
144 N.W.2d 644
RASMUSSEN
v.
LINCOLN PARK SCHOOL DISTRICT.
Docket No. 1,308.
Michigan Court of Appeals.
Decided September 13, 1966.
Roger E. Craig, for plaintiff.
McGraw, Allen, Haass & Selander, for defendant.
FITZGERALD, J.
The suit which is the subject matter of this appeal was brought in the common pleas *280 court for the city of Detroit. Plaintiff, a teacher, was informally hired to teach in the summer session conducted by defendant school district. Following one week's work, plaintiff's teaching contract was not approved by the district's board of education and she was replaced. Suit was brought to recover the balance of the 8-weeks salary she would have received had she continued to teach.
Judgment was rendered in favor of plaintiff for $507.50 damages and $7 court costs on the basis that defendant school board was estopped to deny the validity of the contract to teach since plaintiff had entered into performance thereunder. A motion for a new trial was denied and claim of appeal brought to this Court.
This Court must raise, sua sponte, a defect in the proceedings below which renders them nugatory and disposes of this appeal.
The common pleas court jurisdiction is set forth by statute and no greater powers can be conferred by action of the parties in not raising the issue. Millman Brothers, Inc., v. City of Detroit (1966), 2 Mich. App. 161.
That statute sets forth the following mandate, CLS 1961, § 728.1 (Stat Ann 1962 Rev § 27.3651):
"And exercise concurrent jurisdiction with the circuit court of the county in which said common pleas court is located in all civil actions now cognizable in said circuit court wherein the debt or damages do not exceed $3,000, except actions against municipal corporations." (Emphasis supplied.)
Defendant in the instant case is a municipal corporation by definition over the years. School District No. 4 of the Township of Marathon v. Gage (1878), 39 Mich. 484 (33 Am Rep 421), has been consistently cited for this proposition, more recently *281 in Attorney General, ex rel. McRae, v. Thompson (1912), 168 Mich. 511, and in Hall v. Ira Township (1957), 348 Mich. 402.
By virtue of the statute, supra, and the school district being a municipal corporation, the common pleas court for the city of Detroit had no jurisdiction over the instant suit.
In accord with our holding in Millman, supra, the judgment is vacated and the proceedings dismissed without prejudice.
No costs, a public question being involved.
J.H. GILLIS, P.J., and QUINN, J., concurred.